Citation Nr: 1017360	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for generalized anxiety disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative changes of the left knee.

3.  Entitlement to an initial rating higher than 10 percent 
for status post arthroscopy of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In that decision, the RO: granted service 
connection for generalized anxiety disorder and assigned an 
initial disability rating of 10 percent, effective January 1, 
2007; granted service connection for degenerative changes to 
the left knee and assigned an initial noncompensable 
disability rating, effective January 1, 2007; and granted 
service connection for status post arthroscopy of the right 
knee and assigned an initial noncompensable disability 
rating, effective January 1, 2007.  Jurisdiction over the 
Veteran's claims was subsequently transferred to the RO in 
Wilmington, Delaware. 

In an October 2009 rating decision, the RO increased the 
initial disability ratings for degenerative changes to the 
left knee and status post arthroscopy of the right knee to 10 
percent, effective January 1, 2007.  A Veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for higher 
initial ratings for degenerative changes to the left knee and 
status post arthroscopy of the right knee remain before the 
Board. 

The issues of entitlement to higher initial ratings for 
degenerative changes to the left knee and status post 
arthroscopy of the right knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Generalized anxiety disorder has been manifested by mild to 
moderate impairment in occupational and social functioning 
due to such symptoms as anxiety, sleep impairment, lack of 
concentration, memory loss, poor social interaction, 
irritability, panic attacks, and obsessions.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

A Veteran is presumed to be seeking the maximum rating 
permitted by law, but may limit his appeal to a lesser 
benefit.  AB, 6 Vet. App. at 39; Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).  

In her April 2008 substantive appeal (VA Form 9), the Veteran 
stated that she was "requesting [a] 30 percent rating" for 
generalized anxiety disorder.  As the Board is granting the 
precise relief requested by the Veteran, i.e., an initial 30 
percent rating, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Generalized anxiety disorder is rated under 38 C.F.R. § 
4.130, DC 9400, according to the General Rating Formula for 
Mental Disorders. 

Under the General Rating Formula, a 10 percent disability 
rating is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9400.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id. at 443.  The Court of Appeals 
for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

A December 2006 VA examination report indicates that the 
Veteran reported that she experienced mild anxiety and that 
she had learned to recognize and deal with symptoms as they 
appeared.  Examination revealed that when she experienced 
anxiety she had racing thoughts and had to work to calm down.  
Such episodes occurred approximately twice a month and lasted 
several days.  They did not affect her work and did not 
result in any true impairment of thought process.  She had 
difficulty falling asleep every night for approximately a 
week and would fall asleep at dawn.  As result, she was tired 
during the day and would go to sick call and miss work 
because she knew she would make mistakes.  She experienced 
panic attacks associated with a fear of bridges, heights, and 
large trucks while driving, causing her to slow down.  The 
panic attacks affected her life only when travelling.

The Veteran's psychiatric symptoms affected her activities of 
daily living in that they prevented her from doing household 
chores and engaging in sports/exercise, had severe affects on 
shopping, dressing/undressing, traveling, and other 
recreational activities, and had a slight affect on driving.  
Exhaustion from anxiety prevented many activities.  She 
reported that she did not retain things as well as she used 
to and that she had to go back and reread passages and that 
she had motivation problems during anxiety attacks.  Although 
examination revealed normal remote, recent, and immediate 
memory, she reported that she had to write things down to 
remember them and would break things down into steps and list 
them.

The Veteran was employed full time with the Air Force and 
lost 4 weeks of work during the previous 12 months due to 
illness.  The problems related to her occupational 
functioning included decreased concentration, increased 
absenteeism, memory loss, and poor social interaction.  Such 
problems with occupational functioning occurred when she was 
anxious.  The Veteran was diagnosed as having generalized 
anxiety disorder with insomnia and was assigned a Global 
Assessment of Functioning (GAF) score of 65, indicative of 
mild impairment.

The psychologist who conducted the December 2006 VA 
examination opined that the Veteran experienced reduced 
reliability and productivity due to her psychiatric symptoms.  
When she had periods of insomnia she did not go to work 
because of tiredness and she was concerned that she would 
make mistakes.  Such episodes occurred approximately twice a 
month and lasted several days.  Some months she missed no 
work and would miss 5 to 7 days of work other months.  She 
also experienced muscle tension and headaches due to anxiety.  
She was irritable when anxious and this was detrimental to 
her interpersonal relationships.  For example, her 
relationship with her fiancé was difficult during periods of 
irritability.

An August 2008 VA examination report reveals that the 
Veteran's psychomotor activity was tense, her mood was 
anxious, and she had an attention disturbance and was easily 
distracted.  She had obsessions, experienced panic attacks 
when going over bridges, and experienced interrupted sleep, 
although her sleep was improved since she adjusted to her new 
home.  She was employed full time as an administrative 
assistant.  She had lost several months from work due to her 
relocation from Texas to Delaware following her discharge 
from service.  She was diagnosed as having generalized 
anxiety disorder and was assigned a GAF score of 60, 
indicative of moderate impairment.  

The psychologist who conducted the August 2008 VA examination 
noted that the Veteran had adjusted well to her relocation 
and her sleep had improved.  However, she continued to worry 
excessively and was unable to relax.  He fiancé had put their 
engagement on hold and she experienced anxiety associated 
with this issue.  She had also experienced increasing 
irritability.  Overall, the examiner opined that the 
Veteran's psychiatric symptoms resulted in deficiencies in 
thinking, family relations, and mood.  She had obsessions, 
experienced problems with her fiancé, and had anxiety.  Also, 
she experienced sleep disturbance and irritability and had 
poor concentration during periods of stress.

The Board has considered the GAF scores assigned throughout 
the appeal period. The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The evidence reflects that the Veteran has been 
assigned GAF scores of 60 and 65.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV).

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The above evidence reflects that the Veteran has experienced 
mild to moderate impairment in occupational and social 
functioning due to generalized anxiety disorder.  She has had 
job difficulties due to absenteeism, fatigue, lack of 
concentration, memory loss, and poor social interaction.  
Anxiety and irritability have negatively impacted her 
interpersonal relationships, such as with her fiancé.  Also, 
she has experienced sleep impairment, panic attacks, and 
obsessions.  Such symptoms more closely approximate the 
criteria for a 30 percent rating under DC 9400.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9400.

Hence, an initial 30 percent rating for generalized anxiety 
disorder is warranted and the full benefit sought on appeal 
is granted. 

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims 
for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The Federal Circuit has held that entitlement to 
a TDIU is raised where a Veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d `378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding 
that an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met). 
 
In this case, the Veteran has essentially been gainfully 
employed since her discharge from service.  She had lost 
several months from work due to her relocation from Texas to 
Delaware following her discharge from service.  However, she 
was employed full time as an administrative assistant at the 
time of the August 2008 VA examination.  As there is no 
evidence of unemployability, the question of entitlement to a 
TDIU is not raised under Roberson and Rice. 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for 
generalized anxiety disorder is granted, effective January 1, 
2007.


REMAND

The Veteran was afforded a VA examination in December 2006 
for bilateral knee disabilities.  Range of right knee flexion 
was recorded as from 0 to 140 degrees, with pain beginning at 
140 degrees and ending at 120 degrees.  There was additional 
loss of motion on repetitive use from 0 to 120 degrees due to 
pain.  Range of right knee extension was recorded as from 0 
to 0 degrees, with pain beginning and ending at 0 degrees.  
As for the left knee, flexion was recorded as from 0 to 140 
degrees, with pain beginning at 140 degrees and ending at 0 
degrees.  Extension was from 0 to 0 degrees, with pain 
beginning and ending at 0 degrees.

The Veteran was afforded a second VA examination in August 
2008.  The examination report reveals that the right knee 
demonstrated "pain at 10 degrees and extension-flexion of 95 
degrees."  Left knee pain "started at 5 degrees and flexion 
at 120 degrees of the left knee."

The nature in which the ranges of bilateral knee motion and 
the points at which the Veteran experienced knee pain as 
provided in the December 2006 and August 2008 VA examination 
reports is unclear and confusing.  For example, it is unclear 
as to what the ranges of knee motion were during the August 
2008 VA examination and whether the pain associated with the 
Veteran's knees was part of extension and/or flexion.  As 
such, the Board agrees with the Veteran's representative that 
this matter should be remanded for a new examination that 
properly evaluates the severity of the Veteran's service-
connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
the service-connected bilateral knee 
disabilities.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 

The ranges of right and left knee 
extension and flexion should be reported 
in degrees.  The examiner should note the 
point, if any, at which pain occurs.  The 
examiner should also provide an opinion 
as to whether there is additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and 
if present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


